Citation Nr: 9907890	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for the postoperative 
residuals of a septorhinoplasty, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from May 1967 to 
May 1970; he served a year in Vietnam and was awarded the 
Purple Heart Medal and the Army Commendation Medal with "V" 
device for heroism in combat.  This case comes before the 
Board of Veterans' Appeals (Board) on the appeal of rating 
decisions issued by the Regional Office (RO) in Little Rock, 
Arkansas which denied entitlement to an increased rating in 
excess of 10 percent for the postoperative residuals of a 
septorhinoplasty.

In July 1997, a Travel Board hearing was held in Little Rock 
before Michael D. Lyon, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.

The Board notes that, in June 1998, the RO issued a rating 
decision which denied the appellant's claim of entitlement to 
service connection for hypertension secondary to his service-
connected nasal disability.  Because the appellant has 
apparently neither initiated nor completed the procedural 
steps necessary for an appeal of this issue, the Board has 
not included it in its consideration below.

The Board also notes that during the pendency of this appeal, 
effective October 7, 1996, VA revised the criteria for rating 
the respiratory system, including diseases of the nose and 
throat.  61 Fed. Reg. 46,727 (1996).  As held in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law and 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply.  It is observed that the RO has most recently 
evaluated the appellant's claim for an increased evaluation 
for his nasal disability in accordance with both the old and 
new rating criteria; the appellant is currently assigned a 10 
percent evaluation under Diagnostic Code 6502, deviation of 
the nasal septum.  The Board's review will likewise be 
accomplished with both the old and the new criteria in mind.


REMAND

The appellant underwent a VA examination of his nasal 
disability in September 1997.  He was noted to have undergone 
two surgeries, in May 1995 and November 1996, for the 
service-connected deviated nasal septum.  The appellant 
complained of repeated sinus infections over the years; 
occasional headaches; frequent nosebleeds; having trouble 
breathing; purulent discharge and crusting; shortness of 
breath at rest and on exertion; and snoring.  On physical 
examination, the nasal passageways appeared to be open to 
almost maximum, but the nasal mucosa was extremely red and 
injected.  Some crusting and discharge was noted.  
Radiographic examination revealed normal sinuses.  The 
examiner concluded that the appellant's diagnoses included 
chronic sinusitis.

The appellant had previously undergone a VA medical 
examination in November 1995.  He was noted to have a long 
history of allergies to dust, pollen and other things.  He 
complained of his nose always being stopped up; having 
trouble breathing; frontal headaches with throbbing pain two 
to three times per week; and having to sleep on his left side 
because of difficulty breathing.  He denied drainage and did 
not know if he had sleep apnea.  On physical examination, no 
nasal polyps were seen.  The nasal mucosa was red, edematous, 
hyperemic, boggy and exhibited purulent drainage.  The nose 
bone was tender to deep palpation.  The throat was red.  The 
diagnoses rendered included chronic nasal allergies.

The appellant testified at his July 1997 Travel Board hearing 
that he often awoke during the night due to problems 
breathing.  He further testified that he had not been 
evaluated for any sleep disorder.  See Hearing Transcript p. 
11.  It is unclear whether the nasal pathology is a residual 
of the service connected disorder, or is otherwise related to 
or aggravated by the service-connected disorder.  
Clarification of this point is needed prior to entry of an 
informed decision on the instant issue.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 and thus, 
38 C.F.R. § 3.310(a) should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The appellant has been service-
connected for residuals of a nasal injury and subsequent 
surgery for a deviated septum, and he has been diagnosed with 
chronic sinusitis and with nasal allergies, but there is no 
competent medical evidence of record that addresses the 
question of whether the cause of the appellant's crusting and 
drainage is related to the service-connected nasal 
disability.  Consideration of the factors discussed in the 
Allen case as they relate to the nasal disability and the 
other nasal conditions is not reflected in the VA medical 
examinations or in the rating decisions.

Therefore, a VA examination should be conducted to assess the 
current severity of the service-connected nasal disability, 
as well as to consider what other nasal conditions or sleep 
disorders the appellant has and if any of them are caused by, 
have been aggravated by, or constitute the residuals of the 
original injury or the residuals of the subsequent surgeries.  
The examiner should report clinical findings which correlate 
with the new rating criteria; thereafter, the RO should apply 
the most favorable rating criteria to the evidence of record.

The medical evidence of record is insufficient for the Board 
to render a decision on the current severity of the nasal 
disability on appeal.  The VA has a duty to assist the 
appellant in developing facts pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  The 
considerations described above require a search for relevant 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  This will also permit evaluation of the nasal 
disability on both a schedular and an extraschedular basis, 
without prejudice to the appellant.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
nasal conditions, not already provided.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each provider specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claim, to the 
extent not already on file.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159. 

2.  The appellant should be scheduled for 
a VA examination to determine the nature, 
etiology and extent of his current nasal 
pathology, to be conducted due to the 
nature of the questions presented by an 
ENT specialist who has not previously 
examined the appellant.  All indicated 
tests, including x-rays, should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review prior to the examination.  The 
examiner should determine the nature, 
extent, severity and current 
symptomatology of any nasal disorder and 
should provide a written opinion as to 
the etiology of each disorder found.  The 
examiner should specifically comment on 
any breathing problems, blockage, 
discharge, crusting, headaches, scabbing 
or purulence.  If any of these symptoms 
are found or reported, their severity and 
frequency should be described.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiner should 
express written opinions concerning the 
questions below.  If the information 
sought cannot be determined or is not 
ascertainable, the examiner should so 
state and explain why the question posed 
cannot be answered.  The examiner should 
opine as to:

	(a)  the severity of any currently 
manifested residuals of the 1968 nasal 
injury;
	(b)  the etiology, onset date and 
severity of any currently manifested 
sinusitis;
	(c)  the etiology, onset date and 
severity of any currently manifested 
allergic rhinitis; 
	(d)  the etiology, onset date and 
severity of any currently manifested 
sleep apnea or other breathing disorder; 
and
	(e)  the severity of any currently 
manifested nasal blockage or septal 
deviation.

The examiner should also render opinions, 
with degree of probability expressed, 
regarding:

	(a)  whether the appellant's sleep 
apnea, sinusitis and/or rhinitis, if any, 
is/are causally or etiologically related 
to military service, pre- or post-service 
trauma, or some other cause or causes.  
	(b)  whether, based on what is 
medically known about causes or possible 
causes of nasal pathology and sinusitis 
and rhinitis, that any nasal pathology 
was caused by the appellant's residuals 
of nasal surgery and/or injury as opposed 
to some other factor or factors.
	(c)  whether, based on what is 
medically known about causes or possible 
causes of nasal pathology and sleep 
apnea, that any diagnosed sleep apnea was 
caused by the appellant's residuals of 
nasal surgery and/or injury as opposed to 
some other factor or factors.
(d)  whether the appellant's nasal 
disability aggravated or contributed to 
or accelerated any sinusitis or allergic 
rhinitis or aggravated any other nasal 
disorder?
	(e)  if the appellant's nasal 
disability did aggravate or contributed 
to or accelerated any sinusitis or 
allergic rhinitis or sleep apnea or 
aggravated any nasal disorder, to what 
extent, stated in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the condition or 
disease itself or as opposed to other 
possible contributing factors, if any?

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991).

4.  The RO should review any additional 
evidence and readjudicate the issue on 
appeal with consideration of all 
applicable laws and regulations; this 
review should reflect consideration of 
both the old and the new general rating 
formulas for respiratory system 
disorders.  The RO should also give 
specific consideration as to whether the 
increased ratings claim should be 
referred for the assignment of an 
extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1), and whether a separate 
rating is warranted under Allen.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 9 -


